The Attorney                General of Texas
                        March        5,   1980




Honorable Bill M. White                          Opinion No. MN-144
Criminal District Attorney
Bexar County Courthouse                          Re: Edwards Underground      Water
San Antonio, Texas 78205                         District Taxing Authority.

Dear Mr. White:

     You have requested our opinion on the following three questions:

           1.     Does the Edwards Underground Water District
                  have the authority to levy taxes in any year in
                  an amount less than the statutory rate of two
                  cents    per one hundred      dollars  assessed
                  valuation?

           2.     If the Edwards Underground Water District has
                  the authority to levy taxes in an amount less
                  than two cents per one hundred dollars assessed
                  valuation, does the District have the authority
                  to levy such tax in different amounts in the five
                  counties of the District in any one year?

           3.     If the Edwards Underground Water District is
                  not authorized to levy taxes in an amount less
                  then two cents per one hundred dollars assessed
                  valuation,   is the District   subject  to the
                  provisions of the Truth in Taxation’ statute,
                  TEX. REV. CIVIL STAT. ANN., Article 7244c?

       Legislation creating the Edwards Underground Water District was
enacted in House Bill 7, Acts 1959, of the 56th Legislature (formerly cited as
article 8280-219, V.T.C.S.).

      The act provides in section 10, relating to the “Levy and Collection       of
Taxes tII that

             The District . . . Is hereby authorized to levy an
           annual tax in each calendar year upon all property
           subject to District taxation of two cents (2d) on each




                                p.    462
Honorable Bill M. White    -   Page Two      (Mw-144)




           One Hundred Dollars ($100) of assessed valuation based upon the
           valuation of taxable property for county tax purposes m each of the
           county areas within the District; that is, the District shall adopt
           for each county or all of that part of a County in the District, e
           County tax roll and tax valuations for the current year for the
           lands and other taxable property located within each county area.

Acts 1959, 56th Leg., ch. 99, at 177. (Bmphasis added).

      Section 11of the act relates to “Voting of Additional Tax,” and permits sn increase in
the tax rate, providing that

                an election may be held within such county area [within the
           ‘D’is’trictl for the purpose of voting upon and authorizing the levy of
           taxes in addition to the two cents (2d) per One Hundred Dollars
           ($100) as heremabove provided, but not to exceed sn additional
           annual tax of twenty-three (23d) on the One Hundred Dollars ($100)
           of the County valuations of property subject to District taxation
           within a county area included in the District. Said additional taxes
           may be voted and thereafter collected in one or more county areas,
           whether or not other county areas in the Dtstrtct vote addtttonal
           taxes. (Emphasis added).



       The clear language of section 10 establishes authority for the District to levy sn
annual tax “of two cents (2d)” on each $100 assessed valuation “based upon the valuation of
taxable property for county tax purposes in each of the county areas within the
District; . . .‘I This unequivocal and unqualified language permits no inference that the
District may levy e tax of either less or more than this fixed amount, unless authority can
be found elsewhere in the statute. Section 11underscores the minimum nature of the two-
cent rate established by section 10, by setting out a procedure for an increase in the
amount which may be levied, up to an additional 23 cents per $100 assessed valuation.

       In all cases the District is instructed to “adopt for each county or all of that part of
a county in the District, the County tax roll and tax valuations for the current year for
the lands and other taxable property located within each county area.” Sec. 10. This
language in section 10 is equally unequivocal and expresses the intent of the legislature
that the District be bound by the tax rolls and valuations established in each of the various
counties which lie wholly or partly within the district.       Therefore, the District has no
discretion to charge varying rates or to adjust valuations within the District for any
purpose, except as provided in section ll.

      Section 11 allows for disparity only in the rate imposed, and then only in an amount
“in addition to the two cents (2d). . . as hereinabove provided [in section 101.”Disparity in
the rates between the counties is permitted if properly approved by the Board of Directors
of the District and authorized by a properly conducted election within the affected county




                                       P.   463
.   .




        Honorable Bill M. White    -   Page Three     (Mw-144)



        area within the District, “whether or not other county areas in the District vote additional
        t2XeS.”


               Article 7244c, V.T.C.S., relates to “Increases in effective tax rate by Ial taxing
        unit,” and sets out the procedure for calculating the effective tax rate, the limitations on
        increasing the effective tax rate, the requirement of a public hearing together with the
        notice and procedure for conducting the hearing, and the requirement and method of
        notice of reappraisal. In addition, section 6 of the article &fines a taxing unit affected as
        “a special district . . . that is authorized to impose and is imposing ad valorem taxes on
        property.”

               Clearly, the Edwards Underground Water District comes within this definition, and is
        bound by the notice and hearing requirement imposed by the article when the tax rate is
        effectively increased, because it is required to formally “adopt” its mandated rate and the
        respective counties’ valuations annually, even though the district lacks authority or
        discretion to alter downward either the statutory rate or the county valuations which may
        result in an effective increase in the rate.

               Section 4(d) of article 7244~ states that “The governing body of a taxing unit may
        decrease the official tax rate for the current year at any time.” However the caption of
        section 4 relates it to “adoption of Increased Tax Rate” this language is included for the
        purpose of permitting any affected taxing authority which has discretion to do so, to
        reduce its effective tax rate without the burden of the notice and hearing requirements
        imposed for an increase in the rate. It does not supersede or override the mandatory two-
        cent rate set out in the act creating the district.

               The statutory scheme established for the Edwards Underground Water District by
        the legislature leaves the District with the options only of levying a tax at the two cent
        rate in any given year, based on the assessed valuations of the respective county areas in
        the District, of increasing the rate by following a stated procedure or of levying no tax at
        all throughout the District in e given year. Any alterations or additional options in this
        statutory scheme must be provided by the legislature.

                                              SUMMARY

                   The Edwards Underground Water District does not have authority
                   to levy taxes in any year in an amount less than the statutory rate
                   of two cents per one hundred dollars assessed valuation. Statutory
                   language permitting the District to levy taxes in different amounts
                   in the five county areas of the District in any one year pertains
                   only to increases in the tax rate above the statutory two cent rate.
                   The District is subject to the provisions of the “Truth in Taxation”
                   statute, article 7244c, V.T.C.S., even though it lacks authority or
                   discretion to alter the rate and valuations to avoid an increase in
                   the effective rate.




                                                 P.   464
Honorable Bill M. White      -   Page Four        (NN-144)




                                                   MARK     WHITE
                                                   Attorney General of Texas

JOHN W. FAINTER, JR.
First Assistant Attorney General

TED L. HARTLEY
Executive Assistant Attorney General

Prepared by Bob Gammage
Assistant Attorney General

APPROVED:
OPINION COMMI’ITEE

C. Robert Heath, Chairman
Jim Allison
David B. Brooks
Bob Gammage
Susan Garrison
Rick Gilpin
Myra McDaniel




                                             p.    465